                      EXHIBIT A




Case 2:18-cv-04073-BCW Document 113-1 Filed 12/14/18 Page 1 of 14
                           IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MISSOURI
                                    CENTRAL DIVISION

LEAGUE OF WOMEN VOTERS OF
  MISSOURI, et al.,

              Plaintiff,
                                               Case No. 18−cv−04073−BCW
       v.

JOHN R. ASHCROFT, et al.,

              Defendants.

     ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT OF
  DEFENDANT JOHN R. ASHCROFT, IN HIS OFFICIAL CAPACITY AS THE
                MISSOURI SECRETARY OF STATE

       Defendant John R. Ashcroft, in his official capacity as the as the Missouri

Secretary of State (“Defendant”), by and through undersigned counsel hereby answers

Plaintiffs’ Second Amended Complaint (ECF110), as follows:

       1.     Defendant denies that he or the Missouri Secretary of State’s Office have

failed to comply with any portion of the NVRA. Deny all remaining allegations in this

paragraph.

       2.     The allegations in this paragraph are legal conclusions to which no

response is required. To the extent any statement in this paragraph contains factual

allegations against Defendant, Defendant denies those allegations.

       3.     Deny.

       4.     Deny that Defendants have violated the NVRA. Defendant has insufficient

information to form a belief as to the truth of the remaining allegations in this paragraph,

                                            -2-

      Case 2:18-cv-04073-BCW Document 113-1 Filed 12/14/18 Page 2 of 14
and therefore denies same.

       5.       Defendant has insufficient information to form a belief about the

allegations in this paragraph, and therefore denies these allegations.

       6.       To the extent that the allegations contained in this paragraph only apply to

Co-Defendant Joel W. Waters in his official capacity as the Director of the Department of

Revenue, no response is required. To the extent a response is required, Defendant

Ashcroft denies that DOR fails to provide the voter-registration services required by the

NVRA.        Defendant has insufficient information to form a belief about the truth of

Plaintiffs’ allegations in this paragraph regarding the activities of “Plaintiffs and other

nonprofit organizations” and therefore denies those allegations. Deny all remaining

allegations in this paragraph.

       7.       Defendant has insufficient information to form a belief about what

Plaintiffs “seek” in this action, and therefore denies those allegations. Defendant denies

that DOR and the Missouri Secretary of State are out of compliance with the NVRA.

       8.       With respect to the allegations contained in paragraph 8, the statute speaks

for itself and Defendant denies any allegations contrary to the express language of the

statute. Defendant has insufficient information to form a belief about the remaining

allegations in this paragraph, and therefore denies those allegations.

       9.       Defendant admits that Congress passed Section 5 of the NVRA. Defendant

has insufficient information to form a belief about the remaining allegations in this

paragraph, and therefore denies those allegations.

       10.      With respect to the allegations contained in paragraph 10, the statute speaks

                                             -3-

      Case 2:18-cv-04073-BCW Document 113-1 Filed 12/14/18 Page 3 of 14
for itself and Defendant denies any allegations contrary to the express language of the

statute.

       11.    ith respect to the allegations contained in paragraph 11, the statute speaks

for itself and Defendant denies any allegations contrary to the express language of the

statute. All remaining allegations in this paragraph are legal conclusions to which no

response is required.    To the extent a response is required, Defendant denies the

remaining allegations of this paragraph.

       12.    With respect to the allegations contained in paragraph 12, the statute speaks

for itself and Defendant denies any allegations contrary to the express language of the

statute.

       13.    With respect to the allegations contained in paragraph 13, the statute speaks

for itself and Defendant denies any allegations contrary to the express language of the

statute.

       14.    With respect to the allegations contained in paragraph 14, the statute speaks

for itself and Defendant denies any allegations contrary to the express language of the

statute. All remaining allegations in this paragraph are legal conclusions to which no

response is required.    To the extent a response is required, Defendant denies the

remaining allegations of this paragraph.

       15.    The allegations in this paragraph are legal conclusions to which no

response is required.    To the extent a response is required, Defendant denies the

allegations in this paragraph.

       16.    To the extent that the allegations contained in this paragraph only apply to

                                           -4-

       Case 2:18-cv-04073-BCW Document 113-1 Filed 12/14/18 Page 4 of 14
Co-Defendant Joel W. Waters in his official capacity as the Director of the Department of

Revenue, no response is required. To the extent a response is required, Defendant has

insufficient information to form a belief about the allegations in this paragraph, and

therefore denies these allegations.

       17.    Defendant admits the Missouri Secretary of State is the State’s chief

election official. With respect to the other allegations contained in paragraph 17, the

statute speaks for itself and Defendant denies any allegations contrary to the express

language of the statute.

       18.    Deny.

       19.    To the extent that the allegations contained in this paragraph only apply to

Co-Defendant Joel W. Waters in his official capacity as the Director of the Department of

Revenue, no response is required. To the extent a response is required, Defendant has

insufficient information to form a belief about the allegations in this paragraph, and

therefore denies these allegations.

       20.    To the extent that the allegations contained in this paragraph only apply to

Co-Defendant Joel W. Waters in his official capacity as the Director of the Department of

Revenue, no response is required. To the extent a response is required, Defendant has

insufficient information to form a belief about the allegations in this paragraph, and

therefore denies these allegations.

       21.    The allegations in this paragraph state legal conclusions to which no

response is required.      To the extent a response is required, Defendant denies all

allegations in this paragraph.

                                           -5-

      Case 2:18-cv-04073-BCW Document 113-1 Filed 12/14/18 Page 5 of 14
       22.    Defendant admits he received a copy of Plaintiffs’ Exhibits A, B, and C on

or about the dates alleged. Defendant has insufficient information to form a belief as to

the truth of the remaining allegations in this paragraph, and therefore denies same.

       23.    Defendant denies that Plaintiffs’ Exhibit A accurately identifies any

violations. The remaining allegations in this paragraph constitute legal conclusions to

which no responses are required. Defendant denies that Plaintiffs are entitled to any

relief requested in this paragraph.

                             JURISDICTION AND VENUE

       24.    The allegations in this paragraph are legal conclusions to which no

response is required. To the extent this paragraph includes any factual allegations against

Defendant, Defendant denies those allegations.

       25.    This paragraph sets forth Plaintiffs’ jurisdictional allegations that present

legal conclusions and questions of law to be determined solely by the Court, to which no

answer is required. To the extent that a response is required, Defendant denies that the

Court has subject matter jurisdiction over Defendant.

       26.    This paragraph sets forth Plaintiffs’ jurisdictional allegations that present

legal conclusions and questions of law to be determined solely by the Court, to which no

answer is required. To the extent that a response is required, Defendant admits that the

Court has personal jurisdiction over Defendant. Defendant has insufficient information

to form a belief as to the truth of the remaining allegations in this paragraph, and

therefore denies same.

       27.    This paragraph sets forth Plaintiff’s jurisdictional allegations that present

                                           -6-

      Case 2:18-cv-04073-BCW Document 113-1 Filed 12/14/18 Page 6 of 14
legal conclusions and questions of law to be determined solely by the Court, to which no

answer is required. To the extent that a response is required, Defendant avers that venue

is proper in this district.

                                         PARTIES

       28.     Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       29.     Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       30.     Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       31.     Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       32.     Deny that Defendants have failed to comply with their obligations under

Section 5 of the NVRA. Defendant has insufficient information to form a belief as to the

truth of the remaining allegations in this paragraph, and therefore denies same.

       33.     Deny that Defendants have violated the NVRA. Defendant has insufficient

information to form a belief as to the truth of the remaining allegations in this paragraph,

and therefore denies same.

       34.     Deny that Defendants have violated the NVRA. Defendant has insufficient

information to form a belief as to the truth of the remaining allegations in this paragraph,

and therefore denies same.

       35.     Defendant has insufficient information to form a belief as to the truth of the

                                            -7-

       Case 2:18-cv-04073-BCW Document 113-1 Filed 12/14/18 Page 7 of 14
allegations in this paragraph, and therefore denies same.

       36.    Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       37.    Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       38.    Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       39.    Deny that Defendants have failed to comply with their obligations under

the NVRA. Defendant has insufficient information to form a belief as to the truth of the

remaining allegations in this paragraph, and therefore denies same.

       40.    Deny that Defendants have violated the NVRA. Defendant has insufficient

information to form a belief as to the truth of the remaining allegations in this paragraph,

and therefore denies same.

       41.    Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       42.    Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       43.    Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       44.    Defendant has insufficient information to form a belief as to the truth of the

allegations in this paragraph, and therefore denies same.

       45.    Deny that Defendants have failed to comply with their obligations under

                                            -8-

      Case 2:18-cv-04073-BCW Document 113-1 Filed 12/14/18 Page 8 of 14
the NVRA. Defendant has insufficient information to form a belief as to the truth of the

remaining allegations in this paragraph, and therefore denies same.

       46.    Deny that Defendants have violated the NVRA. Defendant has insufficient

information to form a belief as to the truth of the remaining allegations in this paragraph,

and therefore denies same.

       47.    Deny that Defendants have failed to comply with Section 5 of the NVRA.

Defendant has insufficient information to form a belief as to the truth of the remaining

allegations in this paragraph, and therefore denies same.

       48.    Deny that Defendants have failed to comply with their obligations under

the NVRA. Defendant has insufficient information to form a belief as to the truth of the

remaining allegations in this paragraph, and therefore denies same.

       49.    Admit that John R. Ashcroft is the Missouri Secretary of State and the

State’s chief election official. All remaining allegations in this paragraph are legal

conclusions to which no response is required. To the extent a response is required,

Defendant denies the remaining allegations of this paragraph.

       50.    Admit that Co-Defendant Joel Walters is the Director of the Missouri DOR.

Defendant has insufficient information to form a belief as to the truth of the remaining

allegations in this paragraph, and therefore denies same.

                              FACTUAL ALLEGATIONS

       51.    Deny.

       52.    With respect to the allegations contained in paragraph 52, the statute speaks

for itself and Defendant denies any allegations contrary to the express language of the

                                            -9-

      Case 2:18-cv-04073-BCW Document 113-1 Filed 12/14/18 Page 9 of 14
statute. All remaining allegations in this paragraph are legal conclusions to which no

response is required.     To the extent a response is required, Defendant denies the

remaining allegations of this paragraph.

       53.    Deny.

       54.    To the extent that the allegations contained in this paragraph only apply to

Co-Defendant Joel W. Waters in his official capacity as the Director of the Department of

Revenue, no response is required. To the extent a response is required, deny.

       55.    To the extent that the allegations contained in this paragraph only apply to

Co-Defendant Joel W. Waters in his official capacity as the Director of the Department of

Revenue, no response is required. To the extent a response is required, Defendant has

insufficient information to form a belief as to the truth of the remaining allegations in this

paragraph, and therefore denies same.

       56.    To the extent that the allegations contained in this paragraph only apply to

Co-Defendant Joel W. Waters in his official capacity as the Director of the Department of

Revenue, no response is required. To the extent a response is required, Defendant has

insufficient information to form a belief as to the truth of the remaining allegations in this

paragraph, and therefore denies same.

       57.    To the extent that the allegations contained in this paragraph only apply to

Co-Defendant Joel W. Waters in his official capacity as the Director of the Department of

Revenue, no response is required. To the extent a response is required, Defendant has

insufficient information to form a belief as to the truth of the remaining allegations in this

paragraph, and therefore denies same.

                                            - 10 -

     Case 2:18-cv-04073-BCW Document 113-1 Filed 12/14/18 Page 10 of 14
       58.     To the extent that the allegations contained in this paragraph only apply to

Co-Defendant Joel W. Waters in his official capacity as the Director of the Department of

Revenue, no response is required. To the extent a response is required, deny.

       59.     With respect to the allegations contained in paragraph 59, the statute speaks

for itself and Defendant denies any allegations contrary to the express language of the

statute. Any remaining allegations in this paragraph are legal conclusions to which no

response is required.     To the extent a response is required, Defendant denies the

remaining allegations of this paragraph.

       60.     Deny.

       61.     Defendant has insufficient information to form a belief as to the truth of the

remaining allegations in this paragraph, and therefore denies same.

       62.     Defendant has insufficient information to form a belief as to the truth of the

remaining allegations in this paragraph, and therefore denies same.

       63.     Defendant has insufficient information to form a belief as to the truth of the

remaining allegations in this paragraph, and therefore denies same.

       64.     Deny.

       65.     Defendant admits that he received a copy of Plaintiffs’ Exhibit A on or

about July 6, 2017. Defendant has insufficient information to form a belief as to the truth

of the remaining allegations in this paragraph, and therefore denies same.

       66.     This paragraph contains allegations constituting legal conclusions to which

no response is required. To the extent a response is required, Defendant deny these

allegations.

                                            - 11 -

     Case 2:18-cv-04073-BCW Document 113-1 Filed 12/14/18 Page 11 of 14
       67.     This paragraph contains allegations constituting legal conclusions to which

no response is required. To the extent a response is required, Defendant deny these

allegations.

       68.     Deny.

                                 CLAIM FOR RELIEF

      69.      Defendant incorporates by reference herein his responses to all the

paragraphs of Plaintiffs’ Amended Complaint as and for his response to Paragraph 69 of

Plaintiffs’ Amended Complaint.

      70.      Deny.

      71.      Deny.

      72.      Deny.

      73.      Deny.

                                  GENERAL DENIAL

       Defendant denies that Plaintiffs are entitled to any of the relief requested in their

Prayer for Relief.

       Defendant denies all allegations in Plaintiffs’ Amended Complaint not specifically

admitted herein.

                       AFFIRMATIVE AND OTHER DEFENSES

               Without assuming any burden of proof or persuasion not assigned by law,

Defendant asserts the following defenses:

       1.      Plaintiffs’ Amended Complaint fails to state causes of action or claims

upon which relief may be granted.

                                            - 12 -

     Case 2:18-cv-04073-BCW Document 113-1 Filed 12/14/18 Page 12 of 14
       2.     Plaintiffs lack Article III standing to bring claims for prospective injunctive

relief and other remedies, or have failed to establish a live case or controversy, because

among other things, (a) the alleged injuries of Plaintiffs are speculative, rather than

concrete, particularized, actual, or imminent; and (b) Plaintiffs cannot show any alleged

injury is or will be caused by or traceable to any action or inaction of Defendants.

       3.     Plaintiffs’ claims, in whole or in part, are barred by the Eleventh

Amendment to the United States Constitution under the doctrine of sovereign immunity.

       4.     Plaintiffs cannot establish all elements required for injunctive or equitable

relief and, among other things, (a) the injunctive or equitable relief requested is

hopelessly vague; and (b) implementing and monitoring such proposed remedies would

intrude upon principles of comity and federalism.

       5.     Plaintiffs are not entitled to costs or attorney’s fees.

       6.     Defendant incorporates by reference each and every additional affirmative

defense which may be uncovered or made known during the investigation and discovery

in this case. Defendant specifically reserves the right to amend his answer to include

affirmative defenses at the time they are discovered.




                                             - 13 -

     Case 2:18-cv-04073-BCW Document 113-1 Filed 12/14/18 Page 13 of 14
      WHEREFORE, Defendant requests that this Court dismiss Plaintiffs’ Second

Amended Complaint with prejudice and award Defendants costs incurred herein, and for

such other and further relief as this Court deems just and proper under the circumstances.



                                         Respectfully submitted,

                                         JOSHUA HAWLEY
                                         Attorney General

                                         /s/Jordan L. Williams
                                         Jordan L. Williams MO Bar # 58294
                                         Assistant Attorney General
                                         P.O. Box 899
                                         Jefferson City, MO 65102
                                         (573) 751-4692 Phone
                                         (573) 751-9456 Facsimile
                                         jordan.williams@ago.mo.gov

                                         ATTORNEYS FOR DEFENDANT
                                         ASHCROFT




                           CERTIFICATE OF SERVICE

      I hereby certify that on December 14, 2018, the foregoing document was

filed with the Missouri Courts Electronic filing system which sent notification

to the all participants of record.


                                                   /s/ Jordan L. Williams
                                                   Jordan L. Williams
                                                   Assistant Attorney General


                                          - 14 -

     Case 2:18-cv-04073-BCW Document 113-1 Filed 12/14/18 Page 14 of 14
